DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's submission filed on 11/4/2021 are not persuasive. The amendment still reads on the art as described below. Applicant argues that Osterhout does not describe or suggest, at least, image analysis circuitry configured to identify at least one predefined element from a list of predefined elements in a predefined analyzing zone of the images received from the scene camera, the predefined analyzing zone being a part of the image received, and analyze the identified at least one predefined element in the predefined analysis zone;  wherein the predefined analyzing zone is the same for all the analyzed scene images.. Osterhout teaches in paragraph [0379] part of the scene to be analyzed where “Using a camera of the augmented reality glasses, the engine will recognize the Fountains de la Concorde in Paris. The program will then summon a virtual label, shown in FIG. 6 as part of a virtual image 618 projected onto the lens 602. The label may be text only, as seen at the bottom of the image 618. Other labels applicable to this scene may include "fountain,", "museum," "hotel," or the name of the columned building in the rear.” These are interpreted as the analyzing zone that are part of the scene included in the image. Note that Osterhout teaches that the size and the position of the predefined analyzing zone is therefore be customized by the user according to user preference [0185]. Additionally, Osterhout teaches the camera 2130 mounted on a head mounted device 2100 where the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI; identifying a predefined analyzing zone that is smaller than the whole scene image) in the field of view are displayed to the wearer. The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI. In one embodiment, the output of the camera or optical transmitter may be sent to the eyepiece controller or memory for storage, for transmission to a remote location, or for viewing by the person wearing the eyepiece or glasses. For example, the video output may be streamed to the virtual screen seen by the user. The video output may thus be used to help determine the user's location, or may be sent remotely to others to assist in helping to locate the location of the wearer, or for any other purpose. Other detection technologies, such as GPS, RFID, manual input, and the like, may be used to determine a wearer's location (see paragraph [199] and paragraph 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being patentable over Osterhout et al (US 2012/0075168) in view of Geisner et al (US 2013/0083064)
As to claim 1, Osterhout et al teaches an analysis module comprising: 
a communication circuitry configured  to receive scene images from a scene camera  image sensor 2130, The front portion of the frame may also be used to mount a camera or image sensor 2130, paragraph [0183])mounted on a head mounted device ( augment reality eyepiece 2100,figure 21) the scene images corresponding to images of the environment facing the user of the head mounted device when worn by the user ( The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI.  In one embodiment, the output of the camera or optical transmitter may be sent to the eyepiece controller or memory for storage, for transmission to a remote location, or for viewing by the person wearing the eyepiece or glasses, paragraph [0199]);
 An image analysis circuitry configured to identify at least one predefined element from a list of predefined elements in a predefined analyzing zone of the images received from the scene camera (forward facing camera (see FIG. 21) integrated with the eyepiece may enable basic augmented reality.  In augmented reality, a viewer can image what is being viewed and then layer an augmented, edited, tagged, or analyzed version on top of the basic view.  In the alternative, associated data may be displayed with or over the basic image) the predefined analyzing zone being part of the image received (POI; identifying a predefined analyzing zone that is smaller than the whole scene image) in the field of view are displayed to the wearer.  The augmented reality version may be enabled by a forward facing 
As to claim 2, Osterhout et al analysis module according to claim 1, wherein the communication circuitry is further configured  to receive scene images in real time, the image analysis circuitry is further configured  to identify at least one predefined element and analyze at least part of the scene images in real time and the feedback circuitry is further configured  to generate and send feedback data in real time (When the eyepiece, through the brain activity-
As to claim 3, Osterhout et al analysis module according to claim 1, wherein the image analysis circuitry is further configured to analyze at least part of the scene images (paragraph [0331]) upon identification of the at least one predefined element in the predefined analyzing zone over a predefined period of time (paragraph [0333], [0338], [0339]) 
As to claim 4, Osterhout et al analysis module according to claim 1, wherein the image analysis circuitry is further configured  to analyze at least part of the scene images upon confirmation from the user of the head mounted device (paragraph [0333], [0338], and [0339]). 
As to claim 5, Osterhout et al analysis module according to claim 1, further comprising a head movement detection circuitry configured to detect head movement of the user of the head mounted device and wherein the image analysis circuitry is further configured to analyze at least part of the scene images upon detection a stabilized head posture of the user (paragraph [0232], [0335], [0357]). 
As to claim 6, Osterhout et al analysis module according to claim 1, further comprising an eye tracking device arranged to track eye movements of the user of the head mounted device and wherein the image analysis circuitry is further configured to analyze at least part of the scene images upon detection that the user is gazing in a direction corresponding to the predefined analyzing zone (paragraph [0662], [0674], [0684]]. 
As to claim 7, Osterhout et al analysis module according to claim 1, wherein the predefined element comprises at least written characters and the analysis of the scene images comprises at least text recognition (paragraph [0357]). 
As to claim 8, Osterhout et al analysis module according to claim 1, wherein the predefined element comprises at least human face and the analysis of the scene images comprises at least face recognition (paragraph [0335], [0397]). 
As to claim 9, Osterhout et al analysis module according to claim 1, wherein the predefined element comprises at least traffic light and the analysis of the scene images comprises at least color recognition ((paragraph [0357]; [0802]). 

As to claim 11, Osterhout et al analysis module according to claim 1, wherein the feedback circuitry is further configured  to provide a visual feedback to the user by applying an image processing on the scene images receive from scene camera of the head mounted device (paragraph [0357], [0276], and [0385]). 
As to claim 12, Osterhout et al analysis module according to claim 11, wherein the image processing is selected in the list comprising: magnifying, edge enhancing, color remapping, text recognition, pattern recognition, contrast enhancement and brightness enhancement(paragraph [0276,0385]). 
As to claim 13, Osterhout et al analysis module according to claim 1, wherein the feedback circuitry is further configured  to provide an audio feedback to the user (paragraph [0335], [0357]). 
As to claim 14, Osterhout et al head mounted device comprising: a frame configured to be worn on the head of a user; a scene camera fixed to the frame and configured to acquire scene images of the environment facing the user when the head mounted device is being worn ( a system may comprise an interactive head-mounted eyepiece worn by a user, wherein the eyepiece includes an optical assembly through which the user views a surrounding environment and displayed content, wherein the optical assembly comprises a corrective element that corrects the user's view of the surrounding environment, an integrated processor for handling content for display to the user, and an integrated image source for introducing the content to the optical assembly; and an integrated camera facility that images a gesture, wherein the integrated processor identifies and interprets the gesture as a command instruction.  The control instruction may provide manipulation of the content for display, a command communicated to an external device, and the like, paragraph [0337]) and a second communication circuitry configured to send the scene images to the analysis module according to claim 1(paragraph [0331-0335]). 
As to claim 15, Osterhout et al teaches the head mounted device according to claim 14, further comprising the analysis module (figure 21, 2114).
As to claim 16, Geisner et al teaches the analysis module according to claim 1, wherein a size and a location of the predefined analyzing zone is configured wearer (paragraph [0083], figure 1A, 1B, [0100])
As to claim 17, Geisner et al teaches the analysis module according to claim 1, wherein the predefined analyzing zone is adapted to the user of the head mounted device (paragraph [059][0061],[0063]]).	


				Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m.  .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY. BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664